Appeal, insofar as taken from that part of the Appellate Division order that affirmed Supreme Court’s order dismissing the complaint, dismissed, without costs, by the Court of Appeals, *896sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from that part of the Appellate Division order that affirmed Supreme Court’s order denying appellant’s motion to amend the complaint, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution.